Citation Nr: 0518891	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  03-18 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  

ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The veteran had World War II service.  He was a Prisoner of 
War (POW) from April 1942 to September 1942.  The veteran 
died in September 1966.  The appellant in this case is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in March 
2004 as an attempt to reopen a claim subject to a prior final 
denial.  In March 2004, the Board determined that the 
appellant had submitted new and material evidence and 
reopened the claim of entitlement to service connection for 
the cause of the veteran's death.  The Board then remanded 
the issue back to the RO for a de novo review.  


FINDINGS OF FACT

1.  The veteran died in September 1966; evidence of record 
indicates that the cause of the veteran's death was either 
liver cancer or pulmonary tuberculosis.
 
2.  At the time of the veteran's death, service connection 
had not been established for any disability.

3.  The veteran's death by either liver cancer or pulmonary 
tuberculosis was not related to his active duty service.


CONCLUSION OF LAW

The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  8 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in August 2003 
and March 2004 VCAA letters, the statement of the case and 
the supplemental statement of the case have collectively 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the March 2004 VCAA letter the appellant was 
advised of the types of evidence VA would assist in obtaining 
as well as the appellant's own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
March 2004 regarding what information and evidence was needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in her possession that 
pertains to the claim.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on this claim have been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available pertinent records, in service, 
private, and VA, have been obtained.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues being adjudicated by this 
appeal.  In September 2003, the appellant reported that she 
did not have any further evidence to submit in support of her 
claim.  The Board finds that no further action is required by 
VA to assist the appellant with her claim.

Factual Background

Physical examination of the veteran's lungs was normal in May 
1945.  No pertinent defects were noted.  

An Affidavit for Philippine Army Personnel which the veteran 
executed in May 1946 indicates that he was treated for 
malaria and dysentery during active duty.  It was noted that 
he did not incur any permanent disabilities.  

A September 1966 Certification from a Registrar indicates 
that the veteran died in September 1966.  The cause of death 
was not reported.  A separate document from the Registrar 
indicates that the veteran died in September 1966 as a result 
of pulmonary tuberculosis.  

A July 1973 joint affidavit indicates that the veteran was 
found to have cancer of the liver in August 1966.  A 
September 1973 joint affidavit again indicates that the 
veteran died in September 1966 due to liver cancer.  The 
affidavits were executed by laypersons.  

On her original application for compensation which the 
appellant submitted in August 1973, she indicated that the 
cause of the veteran's death was cancer of the liver.  

A January 1981 Certification from a Registrar indicates that 
the veteran died in September 1966 due to pulmonary 
tuberculosis.  

An October 2000 Joint Affidavit indicates that the affiants 
knew that the veteran had pulmonary tuberculosis when he was 
released from a POW camp.  

In October 2000, a private physician reported that he had 
diagnosed the veteran with pulmonary tuberculosis, far 
advanced hepatitis, peptic ulcer and rheumatoid arthritis.  
The first time the veteran was treated was in 1965.  The 
physician noted that the veteran had symptoms of hemoptysis, 
chronic cough and loss of weight.  It was also noted that the 
veteran's history revealed that he was having these symptoms 
while he was on active duty also.  The physician reported 
that the veteran died as a result of cardio-respiratory 
arrest due to the pulmonary tuberculosis.  

In an April 2001 Affidavit, the appellant noted that the 
veteran died of pulmonary tuberculosis, liver cancer, malaria 
and dysentery.  

Criteria and analysis

Dependency and Indemnity Compensation (DIC) may be awarded to 
a surviving spouse upon the service- connected death of the 
veteran.  38 U.S.C.A. § 1310; 38  C.F.R. § 3.5(a).  If the 
veteran's death is not determined to be service-connected, a 
surviving spouse may still be entitled to DIC benefits under 
38 U.S.C.A. § 1318(a) which provides that DIC benefits are 
payable to the surviving spouse if the veteran was either in 
receipt of, or entitled to receive, compensation at the time 
of death for a service-connected disability(ies) rated 
totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  
The service-connected disability(ies) must have been either 
continuously rated  totally disabling for 10 or more years 
immediately preceding  death, or continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service.  

The Board first notes that the record in this case shows that 
service connection had not been established for any 
disability at the time of the veteran's death.  Therefore, 
there is no basis for entitlement to DIC under 38 U.S.C.A. § 
1318.  

With regard to entitlement to DIC based on entitlement to 
service connection for the cause of the veteran's death, 
applicable law provides that the cause of a veteran's death 
will be considered to be due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a).  This question will be resolved by the 
use of sound judgment, without recourse to speculation, after 
a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran,  
including, particularly, autopsy reports.  38 C.F.R.  § 
3.312(a).  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  38  
C.F.R. § 3.312(b).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

In the present case, there is some conflict as to the cause 
of the veteran's death.  The appellant originally claimed 
that the veteran died of liver cancer.  There are also lay 
statements of record indicating that the veteran died of 
liver cancer.  The appellant has also alleged that the 
veteran died as a result of pulmonary tuberculosis.  
Regardless of whether the cause of death was due to pulmonary 
tuberculosis or liver cancer, service connection for the 
disability must be denied as there is no competent evidence 
of record of either disability during the veteran's active 
duty service nor a competent link between the cause of the 
veteran's death and his active duty service.  The only 
service medical records associated with the claims file 
indicates that the veteran was treated for malaria and 
dysentery during active duty.  There is no evidence at all of 
the presence of pulmonary tuberculosis or liver cancer.  In 
fact, examination of the veteran's lungs in May 1946 was 
normal and no other pertinent abnormalities were found.  This 
suggests that in the opinion of trained medical personnel, 
there were no disorders of the lungs and/or liver detected on 
clinical examination at that time.  

The Board notes that a private physician reported in October 
2000 that he had treated the veteran since 1965 and opined 
that the veteran died as a result of pulmonary tuberculosis.  
The Board finds that this evidence is to be accorded no 
probative value with regard to the etiology of the pulmonary 
tuberculosis.  The physician noted that the veteran had a 
history of pulmonary tuberculosis symptomatology during and 
after active duty.  It is not apparent upon what basis this 
statement was made.  As the physician only began treating the 
veteran in 1965, it is assumed that the history of 
symptomatology was provided by the veteran or the appellant.  
This history is not supported by the objective evidence in 
the service medical records.  The Board is not bound to 
accept medical opinions that are based on history supplied by 
the veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).  This is not competent evidence linking the cause 
of the veteran's death to active duty.  

The only other evidence of record which links the cause of 
death to active duty is the appellant's own allegations and 
those included in the lay affidavits.  These opinions, 
however, have no probative value as they were promulgated by 
laypersons.  A layperson is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  To the extent that the Affidavits of record 
indicated that the veteran had symptoms consistent with 
pulmonary tuberculosis while on active duty, the Board finds 
these statements are not supported by the service medical 
records and have no probative value.  

The Board notes that, while tuberculosis is a presumptive 
disease under 38 C.F.R. § 3.309, the disability must become 
manifest to a compensable degree within three years of 
discharge.  There is no competent evidence of record 
demonstrating that the veteran had pulmonary tuberculosis to 
a compensable degree within three years of discharge.  There 
are no concurrent medical records evidencing the presence of 
pulmonary tuberculosis within three years of discharge and 
the Board has found that the private physician's opinion 
dated in October 2000 was based on a medical history which is 
not supported by the service medical records and is therefore 
not probative.  

There is also no persuasive competent evidence that the 
veteran developed liver cancer within one year of discharge 
to fall within the one year presumptive provisions of 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 for 
malignant tumors.  Moreover, although the veteran was a 
prisoner of war, there is no competent evidence that he 
developed cirrhosis of the liver to fall within the prisoner 
of war presumptions of 38 C.F.R. § 3.309(c).  

In sum, there is no basis for finding that the veteran's 
death was in any manner related to a disease or injury 
incurred in his active duty service.  In reaching this 
determination, the Board in unable to find such a state of 
approximate balance of the positive evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


